Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 2, 2008, convicting defendant, after a jury trial, of two counts of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a concurrent terms of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant was driving a car that contained two forged credit cards. Although the car was registered to another person, the circumstances, including the proximity of the cards to items that can reasonably be inferred to be defendant’s property, supported the conclusion that defendant was aware he possessed the cards.
Taken as a whole (see People v Drake, 7 NY3d 28, 34 [2006]), the court’s charge properly conveyed to the jury that the People were required to prove defendant knew he possessed the credit cards. The court properly responded to notes from the deliberating jury by complying with the jury’s specific request for rereadings of the court’s original charge on this subject (see People v Santi, 3 NY3d 234, 248-249 [2004]; People v Malloy, 55 NY2d 296 [1982], cert denied 459 US 847 [1982]). The jury did not express confusion or request clarifying instructions. Concur— Saxe, J.P., Sweeny, Moskowitz, Acosta and Richter, JJ.